Name: Council Decision (EU) 2015/2312 of 30 November 2015 on the signing, on behalf of the European Union, and provisional application of the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of Liberia and the Implementation Protocol thereto
 Type: Decision
 Subject Matter: fisheries;  Africa;  European construction;  international affairs
 Date Published: 2015-12-12

 12.12.2015 EN Official Journal of the European Union L 328/1 COUNCIL DECISION (EU) 2015/2312 of 30 November 2015 on the signing, on behalf of the European Union, and provisional application of the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of Liberia and the Implementation Protocol thereto THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union and the Republic of Liberia have negotiated a Sustainable Fisheries Partnership Agreement (hereinafter referred to as the Agreement) and an Implementation Protocol thereto (hereinafter referred to as the Protocol), granting Union vessels fishing opportunities in the waters over which the Republic of Liberia has sovereignty or jurisdiction. (2) Negotiations were successfully finalised and the Agreement and the Protocol were initialled on 5 June 2015. (3) Article 15 of the Agreement and Article 12 of the Protocol provide for the provisional application of the Agreement and the Protocol from the date of their signature. (4) The Agreement and the Protocol should be signed, and applied on a provisional basis, pending the completion of the procedures necessary for their conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of Liberia and of the Implementation Protocol thereto is hereby authorised, subject to the conclusion of the said Agreement and Protocol. The texts of the Agreement and the Protocol are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement and the Protocol on behalf of the Union. Article 3 The Agreement and the Protocol shall be applied on a provisional basis as from the date of their signature, pending the completion of the procedures necessary for their conclusion. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 30 November 2015. For the Council The President Ã . SCHNEIDER